DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Carraro (FR 2721539).
Regarding claim 1, Webb discloses a surface cleaning apparatus, comprising: a base module including a housing (11) adapted to move along a surface to be cleaned; a supply tank (81) for containing a supply of fluid; a vapor nozzle (116 on manifold 109) positioned at a forward portion of the base module adjacent the surface to be cleaned, the vapor nozzle configured to dispense steam (disclosed as steam) to the surface to be cleaned; and a liquid spray nozzle (116 on manifold 108) configured to dispense liquid to a surface to be cleaned.  Webb specifically discloses that nozzles (116), provided on manifolds (108 and 109) are configured to dispense steam, which is alternatively disclosed as heated liquid, but fails to disclose a heated vapor generator adapted to heat fluid to approximately 212°F to generate steam.  Carraro discloses a similar cleaner, also having steam distributing nozzles to dispense steam to the surface being cleaned, and teaches that the steam nozzles are in fluid communication with a steam generator (29) that is capable of heating water to generate steam (in control position D; known to anyone of ordinary skill in the art to require temperatures of approximately 212°F to reach the boiling point of water to create steam) or heating liquid below its boiling point to provide heated water (in control position C), as well as optionally providing unheated liquid to the surface to be cleaned, thus providing a range of optional cleaning functions to adapt the cleaner to different surfaces, applications and/or levels of soiling (for example, residential hardwood floors may be preferably cleaned with unheated liquid to prevent damage, whereas a heavily soiled tile or concrete floor will be best cleaned using steam).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made, to provide the device of Webb with similar alternative functions or optionally providing unheated liquid, heated liquid (below boiling) or steam (liquid heated above boiling temperature, known to 212°F for water), as taught by Carraro, to provide the optional cleaning functions for a larger range of applications, wherein the Webb apparatus would require some form of heated vapor generator to create the steam or heated liquid disclosed for distribution to the nozzles (116), similar to Carraro.  Thus, it further would have been obvious to provide a similar heated vapor generator taught by Moyher, upstream of the nozzle manifolds (108/109) of Moyher, in a similar location taught by Carraro, to alternatively provide the steam or hot water disclosed by Webb, such that separate sets of liquid supply nozzles (116 on 108 and 109) may both be considered to be vapor nozzles (when the heater is applied to create steam) and liquid spray nozzles (when unheated or heated below boiling).
Regarding claims 2 and 3, Webb further discloses a vapor conduit (18) in fluid communication with the heated vapor generator (optionally containing the heated vapor generator as discussed supra) and the vapor nozzle and wherein the vapor conduit is on an exterior forward face of the housing.
Regarding claim 4, Webb further discloses a liquid conduit (117/108) in fluid communication with the supply tank (81) and the liquid spray nozzle (116 on 108) wherein the liquid conduit is in  an interior defined by the housing (11; clearly shown in Fig. 1, with the housing enclosing all components other than the manifold 109 and suction nozzle 16).
Regarding claim 5, Webb further discloses that the base module comprises a suction nozzle (16) in fluid communication with a vacuum source (86).
Regarding claim 8, Webb further discloses a valve (106 and/or 107) positioned between the supply tank (81) and the steam nozzles, and Carraro further discloses a valve (36) positioned between the supply tank (19) and an inlet of the heated vapor generator (29) to control flow to/through the heated vapor generator.
Regarding claim 9, Webb further discloses a first actuator (55) operably coupled with the valve (107) to move the valve to an opened condition (Col. 6, lines 19-36) to allow fluid to reach the heated vapor generator (when provided at or near the manifolds 108/109, as discussed supra for claim 1, as taught by Carraro) and Carraro discloses a similar actuator (21) for controlling fluid flow.
Regarding claim 10, as discussed supra, Webb discloses that the valves may be controlled based on actuation of the handles (55), as discussed supra, and Carraro teaches optional supply of fluid or steam, also discussed supra, and Carraro further discloses that a controller (130) optionally controls each of the pump(s) and vapor generator depending on what cleaning mode is in use (discussed relating to the alternative setting A-D).  Therefore, it further would have been obvious configure the controls of Webb, or provide an additional controller as taught by Carraro, to control operations of the pump independently of the vapor generator, to provide optional functions of supplying unheated liquid (pump being active for any liquid supply), partially heated liquid (with pump active and vapor generator heating the liquid below boiling temperature) or provide steam (with pump active and vapor generator heating the liquid to/above boiling temperature), which requires independent control of the pump and vapor generator.  
Regarding claim 11, Webb further discloses that the pump is energized based on movement/position of the handle bars (Col. 6, lines 49-51), such that the handlebars inherently comprise/form some form of actuator that is operably coupled to the pump, and the additional nozzles (116 on manifold 108) may be considered to be the liquid spray nozzle, with a second valve (107; also operably coupled to the actuator as discussed supra; making valve 106 the first valve which is disclosed as manually operable, thus inherently having some form of manual actuator to open [for flow to conduit 114] the valve to allow fluid to reach the vapor generator, as set forth in claim 9) configured to dispense liquid through the liquid spray nozzle (116 on 108). 
Regarding claim 12, Carraro further discloses that the steam boiler (vapor generator) is configured with a temperature sensor (thermostat 46 inherently comprising some form of temperature sensor to operate as intended) within the vapor generator.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar vapor generator to the device of Webb, as discussed supra, for optionally providing steam or heated liquid, also having the thermostat (with temperature sensor) to maintain desired temperatures, as taught by Carraro.
Regarding claim 13, Webb further discloses a vacuum source (86) for generating a vacuum force and a suction nozzle (16) in fluid communication with the vacuum source.
Regarding claim 14, Webb further discloses that the steam system is operable independently of the vacuum source (Col. 6, lines 52-57), such that the heated vapor generator taught by Carraro would also obviously be operable independently of the vacuum source when provided to the steam system of Webb.
Regarding claim 15, Webb further discloses that the surface cleaning apparatus is an upright unit having a handle assembly (12/13) pivotally attached (via 25) to the base module (11).
Regarding claim 16, Carraro further discloses that the heated vapor generator comprises a vessel (40) and a heater element (37-39).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Carraro (FR 2721539) as applied to claim 1, and further in view of Moyher, Jr. et al. (8,549,697).
Regarding claim 17, the combination of Webb and Carraro provides all of the structure previously discussed, including a liquid recovery system comprising a tank (83) mounted on the base, suction nozzle (77) working air conduit (19) and vacuum source (91), but fails to disclose that the recovery tank is removable from the base.  Moyher discloses a similar recovery system, also having a recovery tank (18), and teaching that the recovery tank is removable, which is very well known and common in the art to allow a user to easily empty the tank when needed, without requiring movement/lifting of the entire apparatus.  Therefore, it further would have been obvious to one of ordinary skill in the art to configure the recovery tank of Webb to be removably mounted to the base, to allow a user to easily remove and empty the tank as needed (either in place of the pump 90, to thus reduce weight and cost of the apparatus, or in addition to the pump 90 to allow for manual emptying when desired over emptying by pump, such as when power is not available after use).
Regarding claims 18-20, as discussed supra, Webb further discloses a vapor conduit (109) in fluid communication with the heated vapor generator (must be in communication therewith to deliver the steam or heated liquid to the nozzles 116 on manifold 109) and the vapor nozzle (116 on 109) and wherein the vapor conduit (109) is on an exterior forward face of the housing and further comprising a liquid conduit (100 or 117) in fluid communication with the liquid supply tank (82 or 81, respectively) and the liquid spray nozzle (116 on 108) and wherein the liquid conduit is in an interior defined by the base housing (as clearly shown in Fig. 1 with housing 11 enclosing the conduits other than 109 and suction conduit 19).

  Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (4,167,799) in view of Carraro (FR 2721539) as applied to claim 1, and further in view of Cavalli (4,696,074).
Regarding claim 6, Webb further discloses an agitator brush (17) located within the housing, but fails to disclose that the agitator brush is within the suction nozzle.  Cavalli discloses a similar floor cleaning apparatus, also comprising a suction nozzle and an agitator brush, and teaches that the agitator brush is within the suction nozzle (clearly shown within the suction opening), which is known in the art to assist in collecting debris removed from a surface by the brush as well as removing debris and fluids from the brush itself (also taught by Mansur US 5,907,887, provided as additional evidence of an agitator brush within a suction chamber in a floor scrubbing machine similar to Webb).  Therefore, it further would have been obvious to alternatively provide the suction nozzle to be in communication with the agitator brush housing of Webb, as taught by Cavalli (and Mansur), to assist in collecting debris removed from a surface by the brush as well as removing debris and fluids from the brush itself.
Regarding claim 7,  when the vacuum chamber is provided with the agitator brush therein, as taught by Cavalli (and Mansur), as discussed supra for claim 6, the liquid spray nozzle taught by Webb to be directed onto the brush will also obviously be provided within the suction nozzle, to maintain the disclosed function of applying liquid/foam to the brush.

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 March 2022, with respect to the prior art rejections of all claims have been fully considered and are persuasive, due to the amended limitations further limiting the claims to overcome the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Webb in view of Carraro and additionally in view of Cavalli.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Amoretti (5,400,462) and Davis (4,308,636) provide cleaning devices having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8 July 2022